BY THE COURT.
1. A proceeding to sell the real estate of the decedent allowed in the probate court, and also allowed on appeal in the Court of Common Pleas, is not appealable to the Court of Appeals.
2. An answer and cross petition, filed on leave in the Court of Common Pleas, which might have been properly filed in the Court of Probate, does not make an issue in chancery so as to sustain the right to appeal.
(Ferneding, Kunkle and Allread, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page this issue.